DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Response to Arguments
2.	Applicant’s arguments with respect to claims 1-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly amended claims 1, 11 and 20 recite “…a directional coupler having at least … a bidirectional first port … a bidirectional second port" and Claims 2, 12 and 21 recite “…the tired port is a bidirectional third port" (emphasis added). While applicant's disclosure in figure 4 and its description, supports  for “…a directional coupler having at least … a first port … a second port… a  third port ", There is no support for "… a bidirectional first port … a bidirectional second port" and  “… a bidirectional third port" from the original specification (see MPEP 73.05(i)). Therefore, the written description requirement is not adequately met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-4, 8-14, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (U.S. Patent # 2003/0123401 A1) in view of Yona et al  (U.S. Patent # 2003/0040329 A1).
Regarding claim 1, dean discloses a repeater remote monitoring system, comprising: an applications processor of a repeater configured to provide monitoring information via a wireless modem (figure 4, WCD  430; paragraphs 0015,0096-0097, 0100-0104, 0110,0113 and 0166); and a directional coupler (figure 4, a combiner 418) having at least a first port (figure 4, a  connection point of combiner 418 and G3 420), a second port (figure 4, a  connection point of combiner 418 and a coverage antenna 414), and a third port (figure 4, a  connection point of combiner 418 and ATT 420), wherein: the first port is configured to be coupled to a repeater first port (see figure 4, 

Dean does not disclose the directional coupler having a bidirectional first port and a bidirectional second port.
Yona et al discloses the combiner/splitter is coupled to …the plurality of bi-directional ports (paragraph 0012).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to the modify the directional coupler/combiner of Dean in view of the teachings of Yona et al, such that the directional coupler/combiner could be included a plurality of bi-directional ports in order to allow the directional coupler to connect and communicate with other multiple components/elements of the system.

Regarding claim 2, Dean in view of Yona et al discloses the apparatus of claim 1. In addition,  Dean further discloses wherein the directional coupler is configured to couple a downlink signal (figure 4, a forward link signal), that is received from a base station at the donor antenna port, from the repeater first port to the wireless modem (see figure 4, paragraphs 102, 0105-0106, 0128 and 0128, the directional (i.e., combiner 418) is configured to couple a downlink signal received from a base station at the donor antenna port (i.e., at the  connection point of duplexer 404 and a donor 
Dean does not disclose the third is a bidirectional third port.
Yona et al discloses the combiner/splitter is coupled to …the plurality of bi-directional ports (paragraph 0012).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to the modify the directional coupler/combiner of Dean in view of the teachings of Yona et al, such that the directional coupler/combiner could be included a plurality of bi-directional ports in order to allow the directional coupler to connect and communicate with other multiple components/elements of the system.

Regarding claim 3, Dean in view of Yona et al discloses the apparatus of claim 1. In addition,  Dean further discloses wherein the wireless modem is configured to be communicatively coupled to the repeater to enable the modem to send data to the repeater and receive data from the repeater (see paragraphs 0102, 0104 and 0131-0132, signals from forward link to the WDC and from the WDC to reverse link). 



Regarding claim 8, Dean in view of Yona et al discloses the apparatus of claim 1. In addition, Dean further discloses wherein the directional coupler is configured to substantially pass an uplink signal, received from the server antenna, from the second port of the directional coupler to the first port of the directional coupler to enable the uplink signal to be communicated through the directional coupler to the repeater first port with minimal loss (see figure 4, the reverse link path; paragraphs 0102-0103).

Regarding claim 9, Dean in view of Yona et al discloses the apparatus of claim 1. In addition, Dean further discloses wherein the repeater is configured to pass multiple bands on a downlink signal or multiple bands on an uplink signal (paragraph 0194, the repeater can be employed with multiple bands).

Regarding claim 10, Dean in view of Yona et al discloses the apparatus of claim 1. In addition,  Dean further discloses wherein the monitoring information includes one or more of: baseband data packets, firmware version information, booster identification information, user configuration information, heartbeat information, a radio frequency (RF) status, path status information, path output power, downlink path received signal strength indicator (RSSI), band oscillation count, uptime, oscillation status, alerts, power reset information, oscillation detected information, RF band shutdown detected information, hardware error detected information, automatic gain control (AGC) active information, remote configuration change information, local configuration change information, or button press information (paragraphs 0108, 0118, 0120, 0140 and 0205).

Regarding claim 11, claim 11 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 11.

Regarding claim 12, and as applied to the claim 11 above, claim 12 is similar in scope to the claim 2 and thus the rejection to claim 2 hereinabove is also applicable to claim 12.

Regarding claim 13, and as applied to the claim 11 above, claim 13 is similar in scope to the claim 3 and thus the rejection to claim 3 hereinabove is also applicable to claim 13.

Regarding claim 14, and as applied to the claim 11 above, claim 14 is similar in scope to the claim 4 and thus the rejection to claim 4 hereinabove is also applicable to claim 14.

Regarding claim 18, and as applied to the claim 11 above, claim 18 is similar in scope to the claim 8 and thus the rejection to claim 8 hereinabove is also applicable to claim 18.

Regarding claim 19, and as applied to the claim 11 above, claim 19 is similar in scope to the claim 9 and thus the rejection to claim 9 hereinabove is also applicable to claim 19.

Regarding claim 21, and as applied to the claim 20, Dean further discloses wherein the directional coupler comprises a first port (figure 4, a  connection point of the combiner 418 and G3 420)  , a second port (figure 4, a  connection point of combiner 418 and a coverage antenna 414)  , and a third port (figure 4, a  connection point of combiner 418 and ATT 420), wherein: the first port is configured to be coupled to the first repeater port (see figure 4, the connection point of combiner 418 and G3 420 is coupled to a repeater first port (i.e., a  connection point of a duplexer 404), the second port is configured to be coupled to a server antenna port (see figure 4, the  connection point of combiner 418 and the duplexer 412 is  coupled to a server antenna port (i.e., a connection point of a duplexer 412 and a coverage antenna 414), and the third port is configured to be coupled to the wireless modem (see figure 4, the connection point of combiner 418 and ATT2 426 is coupled to the wireless modem (i.e., WCD 430) via ATT2 426).

Yona et al discloses the combiner/splitter is coupled to …the plurality of bi-directional ports (paragraph 0012).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to the modify the directional coupler/combiner of Dean in view of the teachings of Yona et al, such that the directional coupler/combiner could be included a plurality of bi-directional ports in order to allow the directional coupler to connect and communicate with other multiple components/elements of the system.

5.	Claims 20-24 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (U.S. Patent # 2003/0123401 A1).
Regarding claim 20, dean discloses a repeater with remote monitoring capability (paragraphs 0015,0096-0097, 0100-0104, 0110,0113 and 0166), comprising: a bidirectional repeater (figure 4, a repeater 400) comprising: a bidirectional first repeater port (figure 4, a  connection point of a duplexer 404), a bidirectional second repeater port (figure 4, a connection point of a duplexer 412 and a coverage antenna 414), a control circuit (figure 4, a Micro-controller 432 and a wireless device 430), one or more uplink paths coupled between the bidirectional first repeater port and the bidirectional second repeater port (see figure 4, a reverse link path), and one or more downlink paths coupled between the bidirectional first repeater port and the bidirectional second repeater port (see figure 4, a forward link path); a wireless modem (figure 4, a wireless 

Regarding claim 22, and as applied to the claim 20 above, claim 22 is similar in scope to the claim 2 and thus the rejection to claim 2 hereinabove is also applicable to claim 22.

Regarding claim 23, and as applied to the claim 20 above, Dean further discloses wherein the wireless modem is configured to be communicatively coupled to the repeater to enable the modem to send data to the control circuit and receive data from 

Regarding claim 24, and as applied to the claim 21 above, Dean further discloses the repeater with remote monitoring capability further comprising an attenuator (figure 4, ATT2 426) coupled between the third port of the directional coupler and the wireless modem (figure 4, paragraph 0107, the ATT2 426 is coupled between the directional coupler (i.e., combiner 418 and the wireless modem (i.e., the WDC 430)), wherein the attenuator is configured to provide a selected amount of attenuation of the transmitted uplink modem signal or the received downlink base station signal (paragraphs 0106-0108 and 0128).

Regarding claim 28, and as applied to the claim 21 above, claim 28 is similar in scope to the claim 8 and thus the rejection to claim 28 hereinabove is also applicable to claim 28.

Regarding claim 29, and as applied to the claim 20 above, claim 29 is similar in scope to the claim 9 and thus the rejection to claim 9 hereinabove is also applicable to claim 29.

6.	Claims 5-7, 14-17 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (U.S. Patent # 2003/0123401 A1) in view of Yona et al  (U.S. .
Regarding claim 5, Dean in view of Yona et al discloses the apparatus of claim 4. Dean in view of Yona et al does not explicitly disclose wherein one or more of the attenuator or the directional coupler is configured to provide an attenuation of greater than or equal to 10 decibels (dB).
Akula discloses wherein one or more of the attenuator or the directional coupler is configured to provide an attenuation of greater than or equal to 10 decibels (dB) (paragraphs 0018 and 0033-0034).
	Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify the attenuator Dean in view of Yona et al in view of the teachings of Akula  to make the attenuator is configured to provide an attenuation of greater than or equal to 10 decibels in order to extend the dynamic range of detection receiver used to decrease calibration times and to protect transceiver components from damage or degraded performance as taught by Akula (paragraph 0007). 

Regarding claim 6, Dean in view of Yona et al discloses the apparatus of claim 4. Dean in view of Yona et al does not explicitly disclose wherein one or more of the attenuator or the directional coupler is configured to reduce a maximum gain of a downlink signal output from the repeater to a level in accordance with a regulatory body's requirements.


Regarding claim 7, Dean in view of Yona et al discloses the apparatus of claim 4. Dean in view of Yona et al does not explicitly disclose wherein one or more of the attenuator or the directional coupler is configured to reduce a maximum gain of a downlink signal output from the repeater to 15 decibels (dB). 
Akula wherein one or more of the attenuator or the directional coupler is configured to reduce a maximum gain of a downlink signal output from the repeater to 15 decibels (dB) (paragraph 0022, LTE max power=10 dBm to 24 dBm).

Regarding claim 15, and as applied to the claim 14 above, claim 15 is similar in scope to the claim 5 and thus the rejection to claim 5 hereinabove is also applicable to claim 15.

Regarding claim 16, and as applied to the claim 14 above, claim 16 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 16.

Regarding claim 17, and as applied to the claim 14 above, claim 17 is similar in scope to the claim 7 and thus the rejection to claim 7 hereinabove is also applicable to claim 17.

7.	Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (U.S. Patent # 2003/0123401 A1) in view of in view of Akula et al (U.S. Patent Pub. # US 2013/0072142 A1) (hereinafter referenced as Akula).
Regarding claim 25, and as applied to the claim 24 above, Dean does not explicitly disclose wherein one or more of the attenuator or the directional coupler is configured to provide an attenuation of greater than or equal to 10 decibels (dB).
Akula discloses wherein one or more of the attenuator or the directional coupler is configured to provide an attenuation of greater than or equal to 10 decibels (dB) (paragraphs 0018 and 0033-0034).
	Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify the attenuator Dean in view of Yona et al in view of the teachings of Akula  to make the attenuator is configured to provide an attenuation of greater than or equal to 10 decibels in order to extend the dynamic range of detection receiver used to decrease calibration times and to protect transceiver components from damage or degraded performance as taught by Akula (paragraph 0007). 

Regarding claim 26, and as applied to the claim 24 above, claim 26 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 26.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FATUMA G SHERIF/           Examiner, Art Unit 2649             

/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649